DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are hereby pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about 10nl” in claim 11 is a relative term which renders the claim indefinite. The term “about 10nl” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Using the term “about” in claim 11 renders the claim indefinite because it is a subjective term that fails to teach one of ordinary skill in the art as to what “about 10nl” consists. “About 10nl” could range widely depending on the tolerances accepted by the user or the manufacturing process. For the purposes of examination, this term is determined to be any small amount of biological sample that can be stored in a reservoir on a transdermal sensor.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidalis (US 2013/0144142) hereinafter referred to as Vidalis.

Regarding Claim 10, Vidalis discloses a device that would perform the method of determining levels of an analyte in a biological fluid sample, the method comprising: creating a sensing element ([0006] “transdermal sampling and analysis device”, [0007] “a biological sensing element comprising at least two sensing electrodes”), comprising: a sensing layer that includes an enzyme immobilized in a polymer matrix ([0010, 0053] sensing layer with enzyme immobilized in polymer matrix); 
and a sensing electrode, wherein the polymer matrix is anchored to the sensing electrode ([0010, 0053] Solid state sensor with immobilized enzyme in polymer matrix); applying at least one layer of a cofactor atop the sensing layer ([0053] “a mediator may be conjugated to a polymer 504 which is anchored to a sensing electrode” creating a mediator layer, [0042-0044] one of the mediators can be a redox cofactor such as flavin adenine dinucleotide [FAD] for the Glucose Oxidase [GOx] enzymatic reaction), wherein the cofactor is not bound to the sensing element sample ([0057] mediator allowed to move within matrix 110); and providing the biological fluid sample to the sensing element and the at least one layer of the cofactor ([0035] biological fluid sample directed over all electrodes and substrate), wherein molecules of the cofactor freely dissociate into the biological fluid sample ([0057] mediator allowed to move within matrix 110).

Regarding Claim 11, Vidalis discloses the limitations of claim 10. Vidalis further discloses wherein the sensing element and the at least one layer of the cofactor are housed within a chamber ([0035] sensing chamber 116 may contain sensing channels 118 in a radial arrangement. The circular sensing channels 118 may guide the flow of a biological sample through the circular-shaped sensing chamber 116. The sensing chamber 116 may provide the biological fluid sample over counter and working electrodes 108, 110. [0047] mediator on surface of sensing electrodes), wherein the chamber is configured to accommodate up to about 10 nL of the biological fluid sample. Specifically, Vidalis discloses the device is an improvement over prior devices in that typically 300 nL of blood would need to be analyzed wherein the present device can use as little as 10 nL of blood (see par. [0027] which incorporates by reference 13/294368, now PPGPUB 2012/0150004, par. [0141]).  (The circular sensing channels 118 may guide the flow of a biological sample through the circular-shaped sensing chamber 116.).

Regarding Claim 12, Vidalis discloses the limitations of Claim 10. Vidalis further discloses wherein the biological fluid sample comprises interstitial fluid (ISF) ([0039] Biological sample ISF directed to flow through reservoir), and wherein the enzyme is an oxidoreductase ([0030] enzyme is oxidoreductase).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vidalis in view of Simpson (US 2013/0131478) hereinafter referred to as Simpson.

Regarding Claim 1, Vidalis discloses a transdermal sampling and analysis device ([0006] “transdermal sampling and analysis device”) comprising: a substrate ([0007] “substrate”); 
at least one disruptor mounted on the substrate ([0007] “at least one disruptor mounted on the first side of the substrate”), wherein the at least one disruptor is configured to generate a localized heat capable of altering permeability characteristics of a stratum corneum layer of skin of an organism ([0007] “at least one disruptor is configured to generate a localized heat capable of altering the permeability characteristics of a stratum corneum layer of skin of an organism); 
a reservoir configured to collect and contain a biological fluid sample([0007] “a reservoir configured to collect and contain a biological sample”, [0039] reservoir storing interstitial fluid); 
a sensing element comprising at least two sensing electrodes ([0007] “a biological sensing element comprising at least two sensing electrodes”); 
and at least one layer of a cofactor covering the sensing layer ([0053] “a mediator may be conjugated to a polymer 504 which is anchored to a sensing electrode” creating a mediator layer, [0042-0044] one of the mediators can be a redox cofactor such as flavin adenine dinucleotide [FAD] for the Glucose Oxidase [GOx] enzymatic reaction), wherein the cofactor catalyzes a reaction to determine levels of an analyte in the biological fluid sample ([0042-0044] using cofactors [FAD] to catalyze a glucose oxidase reaction).

While Vidalis does disclose wherein a surface of at least one of the sensing electrodes is coated with a sensing layer comprising an enzyme immobilized within a polymer ([0010] “a solid state sensor in which an enzyme and an electron mediator are immobilized by a polymer to form a sensing layer”;
	Vidalis does not specifically disclose wherein a surface of at least one of the sensing electrodes is coated with a sensing layer comprising an enzyme immobilized within a hydrogel.
	However Simpson teaches wherein a surface of at least one of the sensing electrodes is coated with a sensing layer comprising an enzyme immobilized within a hydrogel ([0285-0288] the use of hydrogels on sensors with imbedded enzyme to catalyze a reaction).
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hydrogels into the sensor of Vidalis because “noise can be reduced by inclusion of a hydrogel on the surface of at least a portion of the sensor” ([Simpson [0285]).

Regarding Claim 2, Vidalis and Simpson disclose the limitations of Claim 1. Vidalis further discloses wherein the biological fluid sample comprises interstitial fluid (ISF) ([0027-0028] biological sample to be collected such as ISF), and wherein the enzyme is an oxidoreductase ([0030] enzyme is oxidoreductase).

Regarding Claim 5, Vidalis and Simpson disclose the limitations of Claim 1. Vidalis discloses the use of a crosslinked matrix for a smooth and uniform electrolyte interface ([0048]). Vidalis does not specifically disclose wherein the hydrogel of the sensing layer comprises a plurality of cross-linked hydrophilic polymer chains.
However Simpson teaches wherein the hydrogel of the sensing layer comprises a plurality of cross-linked hydrophilic polymer chains ([0250-0256] the use of hydrophilic cross-linked polymer chains).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cross-linked hydrophilic polymer chains of Simpson in the hydrogel of Vidalis in order to create a more smooth and uniform electrolyte interface matrix.

Regarding Claim 6, Vidalis and Simpson disclose the limitations of Claim 5. Vidalis further discloses wherein the cross-linked hydrophilic polymer chains comprise a linear poly(ethylenimine) (LPEI) coupled to an electron mediator ([0048-0049] Electron mediator coupled to LPEI).

Regarding Claim 7, Vidalis and Simpson disclose the limitations of Claim 6. Vidalis further discloses wherein the electron mediator is selected from the group consisting of a ferrocene, osmium bipyridine complexes, ruthenium phthalocyanine complexes, a quinone, a tetrathialfulvalene (TTF), a tetracyanoquinodimethane (TCNQ), or a thionine ([0048] electron mediator may include “ferrocene, osmium bipyridine complexes, ruthenium phthalocyanine complexes, ferrocenecarboxaldehyde (C.sub.11H.sub.10FeO), a quinone, a tetrathialfulvalene (TTF), a tetracyanoquinodimethane (TCNQ), a thionine, etc.”).

Regarding Claim 8, Vidalis and Simpson disclose the limitations of Claim 1. Vidalis further discloses wherein the at least one layer of the cofactor is covered with at least one barrier layer comprising alginate ([0054] Alginate may be a monolayer, [0055] “negatively charged barrier species (e.g., alginate) may interact with a positively charged sensing layer”, [0062] can create the alginate barrier layer via soaking).

Regarding Claim 9, Vidalis and Simpson disclose the limitations of Claim 1. Vidalis further discloses wherein the at least one layer of the cofactor further comprises alginate ([0062] can create the alginate barrier layer via soaking, [0064] alginate may be in multi-layers alternating with cationic polymers).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vidalis in view of Simpson and further in view of Shah (WO 2018/237259) hereinafter referred to as Shah.

Regarding Claim 3, Vidalis and Simpson disclose the limitations of Claim 2. Vidalis discloses the use of the cofactor in the sensor ([0042-0044] one of the mediators can be a redox cofactor such as flavin adenine dinucleotide [FAD] for the Glucose Oxidase [GOx] enzymatic reaction). Vidalis and Simpson are silent in disclosing wherein the cofactor comprises oxidized nicotinamide adenine dinucleotide (NAD+).
However, Shah teaches wherein the cofactor comprises oxidized nicotinamide adenine dinucleotide (NAD+) ([0049] wherein the first reactive chemistry comprises cofactors such as NAD+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the NAD+ cofactor, as taught by Shah, in the sampling device of Vidalis and Simpson in order to allow for a more tailored reaction rate. 

Regarding Claim 4, Vidalis, Simpson and Shah disclose the limitations of Claim 3. Vidalis and Simpson are silent in disclosing wherein the oxidoreductase is selected from alcohol dehydrogenases or lactate dehydrogenases.
However Shah further teaches wherein the oxidoreductase is selected from alcohol dehydrogenases or lactate dehydrogenases ([0049] Oxidoreductase molecules include families such as lactate oxidase/dehydrogenase).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose alcohol dehydrogenases or lactate dehydrogenases as the selected oxidoreductase in order to tailor the results of the reaction to better determine the desired analyte levels being analyzed.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vidalis, as disclosed above, in view of Shah.

Regarding Claim 13, Vidalis discloses the limitations of claim 12. Vidalis discloses the use of the cofactor in the sensor ([0042-0044] one of the mediators can be a redox cofactor such as flavin adenine dinucleotide [FAD] for the Glucose Oxidase [GOx] enzymatic reaction). Vidalis is silent in disclosing wherein the cofactor comprises oxidized nicotinamide adenine dinucleotide (NAD+).
However, Shah teaches wherein the cofactor comprises oxidized nicotinamide adenine dinucleotide (NAD+) ([0049] wherein the first reactive chemistry comprises cofactors such as NAD+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the NAD+ cofactor, as taught by Shah, in the sampling device of Vidalis and Simpson in order to allow for a more tailored reaction rate. 

Regarding Claim 14, Vidalis and Shah disclose the limitations of Claim 13. Vidalis is silent in disclosing wherein the oxidoreductase is selected from alcohol dehydrogenases or lactate dehydrogenases.
However Shah further teaches wherein the oxidoreductase is selected from alcohol dehydrogenases or lactate dehydrogenases ([0049] Oxidoreductase molecules include families such as lactate oxidase/dehydrogenase).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose alcohol dehydrogenases or lactate dehydrogenases as the selected oxidoreductase in order to tailor the results of the reaction to better determine the desired analyte levels being analyzed.




Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vidalis in view of Simpson.

Regarding Claim 15, Vidalis dislcoses the limitations of claim 10. Vidalis further discloses  wherein the polymer matrix comprises a plurality of cross- linked hydrophilic polymer chains ([0048-0049] Electron mediator coupled to LPEI). Vidalis is silent in disclosing that these cross- linked polymer chains are hydrophilic.
However Simpson teaches the use of cross- linked hydrophilic polymer chains ([0123] “membrane formed of the hydrophilic polymer”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hydrophilic polymers of Simpson into the device of Vidalis in order to promote “the movement of water (e.g., by diffusion or other means) through a membrane formed of the hydrophilic polymer, such as by lowering the thermodynamic barrier to movement of water through the membrane” [Simpson 0123].

Regarding Claim 16, Vidalis discloses the limitations of claim 15. Vidalis further discloses wherein the cross-linked hydrophilic polymer chains comprise a linear poly(ethylenimine) (LPEI) coupled to an electron mediator ([0048-0049] Electron mediator coupled to LPEI).

Regarding Claim 17, Vidalis discloses the limitations of claim 16. Vidalis further discloses wherein the electron mediator is selected from the group consisting of a ferrocene, osmium bipyridine complexes, ruthenium phthalocyanine complexes, a quinone, a tetrathialfulvalene (TTF), a tetracyanoquinodimethane (TCNQ), and a thionine ([0048] electron mediator may include “ferrocene, osmium bipyridine complexes, ruthenium phthalocyanine complexes, ferrocenecarboxaldehyde (C.sub.11H.sub.10FeO), a quinone, a tetrathialfulvalene (TTF), a tetracyanoquinodimethane (TCNQ), a thionine, etc.”).

Regarding Claim 18, Vidalis, discloses the limitations of claim 10. Vidalis further discloses applying one or more layer of alginate atop the at least one layer of the cofactor ([0054] Alginate may be a monolayer, [0055] “negatively charged barrier species (e.g., alginate) may interact with a positively charged sensing layer”, [0062] can create the alginate barrier layer via soaking).

Regarding Claim 19, Vidalis discloses the limitations of claim 10. Vidalis further discloses wherein the at least one layer of the cofactor further includes alginate ([0062] can create the alginate barrier layer via soaking, [0064] alginate may be in multi-layers alternating with cationic polymers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REILLY A CARLTON/               Examiner, Art Unit 3791                                                                                                                                                                                         
/ALLEN PORTER/               Primary Examiner, Art Unit 3792